IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


JEAN COULTER,                 : No. 65 WM 2014
                              :
              Petitioner      :
                              :
                              :
         v.                   :
                              :
                              :
ALLEGHENY COUNTY COURT OF     :
COMMON PLEAS AND DAUPHIN      :
COUNTY COURT OF COMMON PLEAS, :
                              :
              Respondents     :


                                     ORDER


PER CURIAM
      AND NOW, this 21st day of October, 2014, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus is DENIED.